PER CURIAM.
This is an Anders1 appeal in which we requested supplemental briefing on the legality of the sixteen-year sentence imposed on appellant for a second degree felony following his admission to having violated the conditions of a previously imposed term of probation. Because we conclude that the length of appellant’s violation sentence exceeds the maximum term authorized by law for his particular offense, see § 775.082(3)(c), Fla. Stat. (1989), and as *1276such constitutes an “illegal” sentence which can be challenged for the first time on appeal, see Mason v. State, 710 So.2d 82 (Fla. 1st DCA 1998); Dean v. State, 702 So.2d 1358 (Fla. 1st DCA 1997); Sanders v. State, 698 So.2d 377 (Fla. 1st DCA 1997), we vacate the violation sentence and remand for resentencing. We affirm in all other respects.
BOOTH and BENTON, JJ., and SMITH, LARRY G., Senior Judge, concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).